OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, Pennsylvania19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Berwyn Funds By (Signature and Title)* /s/ Robert E. Killen Robert E. Killen, President Date July 20, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT BERWYNFUND Proxy Voting Report 01-Jul-2011 to 30-Jun-2012 Meeting Agenda Mgt or SH Mgt Fund Company Name Date Ticker CUSIP Item # Agenda Item Description Proposal Rec Vote GRAHAM CORPORATION 7/28/2011 GHM 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GRAHAM CORPORATION 7/28/2011 GHM 2 TO PROVIDE AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR GRAHAM CORPORATION 7/28/2011 GHM 3 TO PROVIDE AN ADVISORY VOTE ON THE FREQUENCY OF STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT 1YR 3YR GRAHAM CORPORATION 7/28/2011 GHM 4 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012 MGMT FOR FOR METHODE ELECTRONICS, INC. 9/15/2011 MEI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR METHODE ELECTRONICS, INC. 9/15/2011 MEI 2 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING APRIL 28, 2012 MGMT FOR FOR METHODE ELECTRONICS, INC. 9/15/2011 MEI 3 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR METHODE ELECTRONICS, INC. 9/15/2011 MEI 4 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MGMT 1YR 3YR LANDEC CORPORATION 10/13/2011 LNDC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR LANDEC CORPORATION 10/13/2011 LNDC 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS CO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MAY 27, 2012 MGMT FOR FOR LANDEC CORPORATION 10/13/2011 LNDC 3 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR LANDEC CORPORATION 10/13/2011 LNDC 4 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MGMT 1YR 3YR SYNAPTICS INCORPORATED 10/18/2011 SYNA 87157D109 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SYNAPTICS INCORPORATED 10/18/2011 SYNA 87157D109 2 PROPOSAL TO PROVIDE NON-BINDING ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FISCAL 2011 MGMT FOR FOR SYNAPTICS INCORPORATED 10/18/2011 SYNA 87157D109 3 PROPOSAL TO PROVIDE NON-BINDING ADVISORY VOTE ON FREQUENCY OF FUTURE NON-BINDING ADVISORY VOTES ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT 1YR 3YR SYNAPTICS INCORPORATED 10/18/2011 SYNA 87157D109 4 PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING JUNE 30, 2012 MGMT FOR FOR KMG CHEMICALS, INC. 12/6/2011 KMGB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR KMG CHEMICALS, INC. 12/6/2011 KMGB 2 PROPOSAL TO RATIFY APPOINTMENT OF UHY LLP AS INDEPENDENT AUDITORS MGMT FOR FOR KMG CHEMICALS, INC. 12/6/2011 KMGB 3 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE COMPENSATION MGMT FOR FOR KMG CHEMICALS, INC. 12/6/2011 KMGB 4 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 1YR 3YR WINNEBAGO INDUSTRIES, INC. 12/13/2011 WGO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR WINNEBAGO INDUSTRIES, INC. 12/13/2011 WGO 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012 MGMT FOR FOR WINNEBAGO INDUSTRIES, INC. 12/13/2011 WGO 3 ADVISORY APPROVAL ON EXECUTIVE COMPENSATION MGMT FOR FOR WINNEBAGO INDUSTRIES, INC. 12/13/2011 WGO 4 ADVISORY APPROVAL ON FREQUENCY OF "SAY ON PAY" VOTES MGMT 1YR 3YR FAIR ISAAC CORPORATION 2/7/2012 FICO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR FAIR ISAAC CORPORATION 2/7/2012 FICO 2 TO APPROVE THE ADOPTION OF PROPOSED 2012 LONG-TERM INCENTIVE PLAN DATED NOV. 30, 2011, AS DESCRIBED IN THE PROXY STATEMENT MGMT FOR FOR FAIR ISAAC CORPORATION 2/7/2012 FICO 3 TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO THE COMPANY'S EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR FAIR ISAAC CORPORATION 2/7/2012 FICO 4 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT AUDITORS FOR CURRENT FISCAL YEAR. MGMT FOR FOR PLEXUS CORP 2/15/2012 PLXS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR PLEXUS CORP 2/15/2012 PLXS 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS MGMT FOR FOR PLEXUS CORP 2/15/2012 PLXS 3 ADVISORY VOTE ON COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT MGMT FOR FOR SANDERSON FARMS, INC. 2/16/2012 SAFM 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SANDERSON FARMS, INC. 2/16/2012 SAFM 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCT. 31, 2012 MGMT FOR FOR CITY HOLDING COMPANY 4/25/2012 CHCO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CITY HOLDING COMPANY 4/25/2012 CHCO 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE & THE BOARD OF DIRECTORS' APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENTPUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2012 MGMT FOR FOR CITY HOLDING COMPANY 4/25/2012 CHCO 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR TENNANT COMPANY 4/25/2012 TNC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR TENNANT COMPANY 4/25/2012 TNC 2 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR TENNANT COMPANY 4/25/2012 TNC 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR TENNANT COMPANY 4/25/2012 TNC 4 APPROVE THE AMENDED & RESTATED 2 MGMT FOR FOR GULF ISLAND FABRICATION, INC. 4/26/2012 GIFI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GULF ISLAND FABRICATION, INC. 4/26/2012 GIFI 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR GULF ISLAND FABRICATION, INC. 4/26/2012 GIFI 3 TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR STEWART INFORMATION SERVICES CORP. 4/27/2012 STC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR STEWART INFORMATION SERVICES CORP. 4/27/2012 STC 2 ADVISORY APPROVAL OF COMPENSATION OF CORPORATION'S NAMED EXECUTIVE OFFICERS (SAY-ON-PAY) MGMT FOR FOR STEWART INFORMATION SERVICES CORP. 4/27/2012 STC 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS COMPANY'S INDEPENDENT AUDITORS FOR 2012 MGMT FOR FOR SKYWEST, INC. 5/1/2012 SKYW 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR AGAINST SKYWEST, INC. 5/1/2012 SKYW 2 TO APPROVE, BY NON-BINDING VOTE. THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR AGAINST SKYWEST, INC. 5/1/2012 SKYW 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR ENCORE WIRE CORPORATION 5/1/2012 WIRE 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ENCORE WIRE CORPORATION 5/1/2012 WIRE 2 PROPOSAL TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR ENCORE WIRE CORPORATION 5/1/2012 WIRE 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR STURM, RUGER & COMPANY, INC 5/2/2012 RGR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR STURM, RUGER & COMPANY, INC 5/2/2012 RGR 2 PROPOSAL TO RATIFY THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS COMPANY'S INDEPENDENT AUDITORS FOR 2 MGMT FOR FOR STURM, RUGER & COMPANY, INC 5/2/2012 RGR 3 AN ADVISORY VOTE ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR DUCOMMUN INCORPORATED 5/2/2012 DCO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR DUCOMMUN INCORPORATED 5/2/2012 DCO 2 ADVISORY RESOLUTION ON NAMED EXECUTIVE COMPENSATION MGMT FOR AGAINST DUCOMMUN INCORPORATED 5/2/2012 DCO 3 RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT ACCOUNTANTS MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. 5/2/2012 AEIS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. 5/2/2012 AEIS 2 RATIFICATION OF APPOINTMENT OF GRANT THORNTON, LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012 MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. 5/2/2012 AEIS 3 ADVISORY APPROVAL ON COMPANY'SEXECUTIVE COMPENSATION MGMT FOR FOR KNOLL, INC. 5/9/2012 KNL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR KNOLL, INC. 5/9/2012 KNL 2 TO RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR KNOLL, INC. 5/9/2012 KNL 3 TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR AAON, INC. 5/15/2012 AAON 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR US ECOLOGY, INC. 5/17/2012 ECOL 91732J102 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR US ECOLOGY, INC. 5/17/2012 ECOL 91732J102 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31,2012. MGMT FOR FOR US ECOLOGY, INC. 5/17/2012 ECOL 91732J102 3 TO APPROVE BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR GRANITE CONSTRUCTION 5/22/2012 GVA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GRANITE CONSTRUCTION 5/22/2012 GVA 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS MGMT FOR FOR GRANITE CONSTRUCTION 5/22/2012 GVA 3 PROPOSAL TO APPROVE THE GRANITE CONSTRUCTION INCORPORATED 2 MGMT FOR FOR GRANITE CONSTRUCTION 5/22/2012 GVA 4 TO RATIFY THE APPOINTMENT BY AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS GRANITE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR CHIQUITA BRANDS INTERNATIONAL, INC. 5/22/2012 CQB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHIQUITA BRANDS INTERNATIONAL, INC. 5/22/2012 CQB 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR CHIQUITA BRANDS INTERNATIONAL, INC. 5/22/2012 CQB 3 RATIFY THE APOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR RUDOLPH TECHNOLOGIES, INC. 5/23/2012 RTEC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR RUDOLPH TECHNOLOGIES, INC. 5/23/2012 RTEC 2 TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. MGMT FOR FOR RUDOLPH TECHNOLOGIES, INC. 5/23/2012 RTEC 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR SPARTAN MOTORS INC. 5/23/2012 SPAR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SPARTAN MOTORS INC. 5/23/2012 SPAR 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF BDO USA LLP AS INDEPENDENT AUDITORS FOR THE CURRENT FISCAL YEAR MGMT FOR FOR SPARTAN MOTORS INC. 5/23/2012 SPAR 3 PROPOSAL TO APPROVE THE SPARTAN MOTORS, INC. STOCK INCENTIVE PLAN OF 2012 MGMT FOR FOR SPARTAN MOTORS INC. 5/23/2012 SPAR 4 PROPOSAL TO ADOPT ADVISORY (NON-BINDING) SHAREHOLDER RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION 5/23/2012 HMN 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION 5/23/2012 HMN 2 APPROVAL OF AN AMENDMENT OT THE HORACE MANN EDUCATORS CORPORATION 2 MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION 5/23/2012 HMN 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION 5/23/2012 HMN 4 APPROVAL OF THE ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICERS' COMPENSATION MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. 5/24/2012 DCOM 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. 5/24/2012 DCOM 2 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. 5/24/2012 DCOM 3 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR HALLMARK FINANCIAL SERVICES, INC. 5/31/2012 HALL 40624Q203 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HALLMARK FINANCIAL SERVICES, INC. 5/31/2012 HALL 40624Q203 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR HOOKER FURNITURE CORPORATION 6/5/2012 HOFT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HOOKER FURNITURE CORPORATION 6/5/2012 HOFT 2 RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 3, 2013 MGMT FOR FOR HOOKER FURNITURE CORPORATION 6/5/2012 HOFT 3 ADVISOR VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR ALLEGIANT TRAVLE COMPANY 6/5/2012 ALGT 01748X102 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ALLEGIANT TRAVLE COMPANY 6/5/2012 ALGT 01748X102 2 RATIFICATION OF ERNST & YOUNG, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS MGMT FOR FOR VAALCO ENERGY, INC. 6/6/2012 EGY 91851C201 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR VAALCO ENERGY, INC. 6/6/2012 EGY 91851C201 2 PROPOSAL TO APPROVE AND RATIFY THE VAALCO ENERGY, INC. 2 MGMT FOR FOR VAALCO ENERGY, INC. 6/6/2012 EGY 91851C201 3 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE, LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY MGMT FOR FOR VAALCO ENERGY, INC. 6/6/2012 EGY 91851C201 4 PROPOSAL TO APPROVE, BY NON-BINDING, ADVISORY VOTE, OUR EXECUTIVE COMPENSATION MGMT FOR FOR INTERDIGITAL, INC. 6/7/2012 IDCC 45867G101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTERDIGITAL, INC. 6/7/2012 IDCC 45867G101 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR INTERDIGITAL, INC. 6/7/2012 IDCC 45867G101 3 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF INTERDIGITAL, INC. FOR THE YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR NEWPARK RESOURCES, INC. 6/7/2012 NR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NEWPARK RESOURCES, INC. 6/7/2012 NR 2 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE NAMED EXECUTIVE OFFICER COMPENSATION DESCRIBED IN THE PROXY STATEMENT MGMT FOR FOR NEWPARK RESOURCES, INC. 6/7/2012 NR 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012 MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/7/2012 NYB 4 A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SH AGAINST FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO 6/7/2012 AEL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO 6/7/2012 AEL 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO 6/7/2012 AEL 3 TO APPROVE, ON ADVISORY BASIS, THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS MGMT FOR FOR VASCO DATA SECURITY INTERNTAIONAL, INC. 6/13/2012 VDSI 92230Y104 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR VASCO DATA SECURITY INTERNTAIONAL, INC. 6/13/2012 VDSI 92230Y104 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. 6/15/2012 JOSB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. 6/15/2012 JOSB 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013 MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. 6/15/2012 JOSB 3 AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR GENESCO INC. 6/27/2012 GCO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GENESCO INC. 6/27/2012 GCO 2 SAY ON PAY- AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR GENESCO INC. 6/27/2012 GCO 3 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR ENNIS, INC. 6/28/2012 EBF 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ENNIS, INC. 6/28/2012 EBF 2 RATIFICATION OF GRANT THORTON LLP AS OUR REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. MGMT FOR FOR ENNIS, INC. 6/28/2012 EBF 3 TO APPROVE A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR ENNIS, INC. 6/28/2012 EBF 4 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BERFORE THE MEETING MGMT FOR FOR BERWYN INCOME FUND Proxy Voting Report 01-Jul-2011 to 30-Jun-2012 Meeting Agenda Mgt or SH Mgt Fund Company Name Date Ticker CUSIP Item # Agenda Item Description Proposal Rec Vote TIDEWATER INC. 7/14/2011 TDW 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR TIDEWATER INC. 7/14/2011 TDW 2 SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR TIDEWATER INC. 7/14/2011 TDW 3 FREQUENCY VOTE- AN ADVISORY VOTE ON HOW OFTEN THE COMPANY SHOULD HOLD THE SAY ON PAY VOTE MGMT 1YR 3YR TIDEWATER INC. 7/14/2011 TDW 4 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2012 MGMT FOR FOR EAGLE MATERIALS INC. 8/4/2011 EXP 26969P108 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR EAGLE MATERIALS INC. 8/4/2011 EXP 26969P108 2 ADVISORY RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR EAGLE MATERIALS INC. 8/4/2011 EXP 26969P108 3 TO RECOMMEND, BY NON-BINDING ADVISORY VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT ABSTAIN 3YR EAGLE MATERIALS INC. 8/4/2011 EXP 26969P108 4 TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2012 MGMT FOR FOR METHODE ELECTRONICS, INC. 9/15/2011 MEI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR METHODE ELECTRONICS, INC. 9/15/2011 MEI 2 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING APRIL 28, 2012 MGMT FOR FOR METHODE ELECTRONICS, INC. 9/15/2011 MEI 3 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR METHODE ELECTRONICS, INC. 9/15/2011 MEI 4 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY FO EXECUTIVE COMPENSATION VOTES MGMT 1YR 3YR MICROSOFT CORPORATION 11/15/2011 MSFT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR MICROSOFT CORPORATION 11/15/2011 MSFT 2 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR MICROSOFT CORPORATION 11/15/2011 MSFT 3 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT 1YR 3YR MICROSOFT CORPORATION 11/15/2011 MSFT 4 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT AUDITOR MGMT FOR FOR MICROSOFT CORPORATION 11/15/2011 MSFT 5 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY SH AGAINST AGAINST SYSCO CORPORATION 11/16/2011 SYY 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SYSCO CORPORATION 11/16/2011 SYY 2 TO APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO CO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING COMPENSATION DISCUSSION & ANALYSIS, COMPENSATION TABLES & NARRATIVE DISCUSSION MGMT FOR FOR SYSCO CORPORATION 11/16/2011 SYY 3 TO RECOMMEND, BY NON-BINDING VOTE, FREQUENCY WITH WHICH SYSCO WILL CONDUCT STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR SYSCO CORPORATION 11/16/2011 SYY 4 TO APPROVE AN AMENDMENT TO CO'S BYLAWS TO IMPLEMENT A STAGGERED DECLASSIFICATION OF THE BOARD OF DIRECTORS OVER A THREE-YEAR PERIOD BEGINNING WITH ELECTION OF CLASS II DIRECTORS FOR A ONE-YEAR TERM AT CO'S 2 MGMT FOR AGAINST SYSCO CORPORATION 11/16/2011 SYY 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS CO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2012 MGMT FOR FOR EXELON CORPORATION 11/17/2011 EXC 30161N101 1 SHARE ISSUANCE PROPOSAL- PROPOSAL TO APPROVE ISSUANCE OF CO'S COMMON STOCK, WITHOUT PAR VALUE, TO CONSTELLATION ENERGY GROUP, INC. STOCKHOLDERS IN CONNECTION WITH MERGER CONTEMPLATED BY THE MERGER AGREEMENT MGMT FOR FOR EXELON CORPORATION 11/17/2011 EXC 30161N101 2 ADJOURNMENT PROPOSAL- PROPOSAL TO ADJOURN THE SPECIAL MEETING OF SHAREHOLDERS OF EXELON, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE PROPOSAL ABOVE MGMT FOR FOR DESTINATION MATERNITY CORP. 1/20/2012 DEST 25065D100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR DESTINATION MATERNITY CORP. 1/20/2012 DEST 25065D100 2 RATIFICATION OF THE ACTION OF AUDIT COMMITTEE OF BOARD OF DIRECTORS IN APPOINTING KPMG LLP AS INDEPENDENT REGISTERED ACCOUNTANTS OF THE COMPANY FOR FISCAL YEAR ENDING SEPTEMBER 30 2012 MGMT FOR FOR DESTINATION MATERNITY CORP. 1/20/2012 DEST 25065D100 3 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EXECUTIVE COMPENSATION MGMT FOR FOR EXELON CORPORATION 4/2/2012 EXC 30161N101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR EXELON CORPORATION 4/2/2012 EXC 30161N101 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANT FOR 2012 MGMT FOR FOR EXELON CORPORATION 4/2/2012 EXC 30161N101 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR PFIZER INC. 4/26/2012 PFE 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR PFIZER INC. 4/26/2012 PFE 2 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 201 MGMT FOR FOR PFIZER INC. 4/26/2012 PFE 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR PFIZER INC. 4/26/2012 PFE 4 SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS SH AGAINST AGAINST PFIZER INC. 4/26/2012 PFE 5 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT SH AGAINST AGAINST PFIZER INC. 4/26/2012 PFE 6 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS SH AGAINST AGAINST PFIZER INC. 4/26/2012 PFE 7 SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON DIRECTOR PAY SH AGAINST AGAINST JOHNSON & JOHNSON 4/26/2012 JNJ 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JOHNSON & JOHNSON 4/26/2012 JNJ 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR JOHNSON & JOHNSON 4/26/2012 JNJ 3 APPROVAL OF THE COMPANY'S 2012 LONG-TERM INCENTIVE PLAN MGMT FOR FOR JOHNSON & JOHNSON 4/26/2012 JNJ 4 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012 MGMT FOR FOR JOHNSON & JOHNSON 4/26/2012 JNJ 5 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN SH AGAINST FOR JOHNSON & JOHNSON 4/26/2012 JNJ 6 SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS SH AGAINST AGAINST JOHNSON & JOHNSON 4/26/2012 JNJ 7 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING SH AGAINST AGAINST GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 1 TO RECEIVE & ADOPT THE DIRECTOR'S REPORT AND THE FINANCIAL STATEMENTS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 2 TO APPROVE THE REMUNERATION REPORT MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 3-16 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 17 TO RE-APPOINT AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 18 TO DETERMINE REMUNERATION OF AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 19 TO AUTHORISE THE COMPANY & ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL OGRANISATIONS AND INCUR POLITICAL EXPENDITURE MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 20 TO AUTHORISE ALLOTMENT OF SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 21 TO DISAPPLY PRE-EMPTION RIGHTS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 22 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 23 TO AUTHORISE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 24 TO AUTHORISE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 25 TO RENEW THE GSK SHARESAVE PLAN MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 26 TO RENEW THE GSK SHAREREWARD PLAN MGMT FOR FOR NOKIA CORPORATION 5/3/2012 NOK 12 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NOKIA CORPORATION 5/3/2012 NOK 7 ADOPTION OF THE ANNUAL ACCOUNTS MGMT FOR FOR NOKIA CORPORATION 5/3/2012 NOK 8 RESOLUTION ON USE OF PROFIT SHOWN ON BALANCE SHEET AND PAYMENT OF DIVIDEND MGMT FOR FOR NOKIA CORPORATION 5/3/2012 NOK 9 RESOLUTION ON THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY MGMT FOR FOR NOKIA CORPORATION 5/3/2012 NOK 10 RESOLUTION ON THE REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS MGMT FOR FOR NOKIA CORPORATION 5/3/2012 NOK 11 RESOLUTION ON NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS MGMT FOR FOR NOKIA CORPORATION 5/3/2012 NOK 13 RESOLUTION ON THE REMUNERATION OF THE AUDITOR MGMT FOR FOR NOKIA CORPORATION 5/3/2012 NOK 14 ELECTION OF AUDITOR MGMT FOR FOR NOKIA CORPORATION 5/3/2012 NOK 15 AUTHORIZING THE BOARD OF DIRECTORS TO RESOLVE TO REPURCHASE THE COMPANY'S OWN SHARES MGMT FOR FOR KIMBERLY-CLARK CORPORATION 5/3/2012 KMB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION 5/3/2012 KMB 2 RATIFICATION OF AUDITORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION 5/3/2012 KMB 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 2 RATIFY THE INDEPENDENT AUDITOR MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 4 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION- ARTICLE SEVENTH (FAIR PRICE PROTECTION) MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 5 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION- ARTICLE EIGHTH (DIRECTOR ELECTIONS) MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 6 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION- ARTICLE EIGHTH (REMOVAL OF DIRECTORS) MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 7 PHASE OUT THE CLASSIFIED BOARD BY APPROVING AMENDMENTS TO THE ARTICLES OF INCORPORATION MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 8 PERMIT SHAREHOLDER ACTION BY WRITTEN CONSENT BY APPROVING AMENDMENTS TO THE ARTICLES OF INCORPORATION & BY-LAWS MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S REGISTERED ACCOUNTING FIRM MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 4 TO APPROVE THE 2012 AMENDED & RESTATED GENERAL EMPLOYEES STOCK PURCHASE PLAN MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 5 TO APPROVE THE AMENDED 2 MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 6 STOCKHOLDER PROPOSAL ON LOBBYING SH AGAINST AGAINST 3M COMPANY 5/8/2012 MMM 88579Y101 7 STOCKHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS SH AGAINST AGAINST 3M COMPANY 5/8/2012 MMM 88579Y101 8 STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN SH AGAINST FOR THE DUN & BRADSTREET CORPORATION 5/9/2012 DNB 26483E100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/9/2012 DNB 26483E100 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTING FIRM FOR 2012 MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/9/2012 DNB 26483E100 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/9/2012 DNB 26483E100 4 APPROVE AMENDMENTS TO THE AMENDED & RESTATED CERTIFICATE OF INCORPORATION & FOURTH AMENDED & RESTATED BY-LAWS TO PERMIT SHAREHOLDERS TO CALL SPECIAL MEETINGS MGMT FOR FOR JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 4 POLITICAL NON-PARTISANSHIP SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 5 INDEPENDENT DIRECTOR AS CHAIRMAN SH AGAINST FOR JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 6 LOAN SERVICING SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 7 CORPORATE POLITICAL CONTRIBUTIONS REPORT SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 8 GENOCIDE-FREE INVESTING SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 9 SHAREHOLDER ACTION BY WRITTEN CONSENT SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 10 STOCK RETENTION SH AGAINST AGAINST CERADYNE, INC 5/16/2012 CRDN 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CERADYNE, INC 5/16/2012 CRDN 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR CERADYNE, INC 5/16/2012 CRDN 3 APPROVE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31,2012 MGMT FOR FOR US ECOLOGY, INC. 5/17/2012 ECOL 91732J102 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR US ECOLOGY, INC. 5/17/2012 ECOL 91732J102 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31,2012. MGMT FOR FOR US ECOLOGY, INC. 5/17/2012 ECOL 91732J102 3 TO APPROVE BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR INTEL CORPORATION 5/17/2012 INTC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTEL CORPORATION 5/17/2012 INTC 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR MGMT FOR FOR INTEL CORPORATION 5/17/2012 INTC 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR INTEL CORPORATION 5/17/2012 INTC 4 WHETHER TO HOLD AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS SH AGAINST AGAINST FORD MOTOR COMPANY 5/20/2012 F 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR FORD MOTOR COMPANY 5/20/2012 F 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR FORD MOTOR COMPANY 5/20/2012 F 3 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR FORD MOTOR COMPANY 5/20/2012 F 4 RELATING TO CUMULATIVE VOTING FOR THE ELECTION DIRECTORS SH AGAINST FOR FORD MOTOR COMPANY 5/20/2012 F 5 RELATING TO CONSIDERATION OF A RECAPTITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE SH AGAINST FOR FORD MOTOR COMPANY 5/20/2012 F 6 RELATING TO ALLOWING HOLDERS OF 10% OUTSTANDING COMMON STOCK TO CALL SPECIAL MEEETINGS OF SHAREHOLDERS SH AGAINST AGAINST HCC INSURANCE HOLDINGS, INC. 5/23/2012 HCC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HCC INSURANCE HOLDINGS, INC. 5/23/2012 HCC 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR HCC INSURANCE HOLDINGS, INC. 5/23/2012 HCC 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2012 MGMT FOR FOR DDI CORP. 5/24/2012 DDIC 1 THE PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER , DATED AS OF APRIL 3, 2012, BY AND AMONG VIASTEMS GROUP, INC., A DELAWARE CORPORATION, VICTOR MERGER SUB CORP., A DELAWARE CORPORATION AND WHOLLY-OWNED SUBSIDIARY OF VIASTEMS, AN DDDI CORP., AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME MGMT FOR FOR DDI CORP. 5/24/2012 DDIC 2 THE PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF ADOPTION OF THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING MGMT FOR FOR DDI CORP. 5/24/2012 DDIC 3 THE PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, CERTAIN COMPENSATION THA TMAY BE PAID OR BECOME PAYABLE TO DDI CORP.'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER MGMT FOR FOR WAL-MART STORES INC. 6/1/2012 WMT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR WAL-MART STORES INC. 6/1/2012 WMT 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS MGMT FOR FOR WAL-MART STORES INC. 6/1/2012 WMT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR WAL-MART STORES INC. 6/1/2012 WMT 4 POLITICAL CONTRIBUTIONS REPORT SH AGAINST AGAINST WAL-MART STORES INC. 6/1/2012 WMT 5 DIRECTOR NOMINATION POLICY SH AGAINST AGAINST WAL-MART STORES INC. 6/1/2012 WMT 6 REPORT REGARDING INCENTIVE COMPENSATION PROGRAMS SH AGAINST AGAINST MET-PRO CORPORATION 6/6/2012 MPR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR MET-PRO CORPORATION 6/6/2012 MPR 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR MET-PRO CORPORATION 6/6/2012 MPR 3 TO RATIFY THE APPOINTMENT OF MARCUM LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/7/2012 NYB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/7/2012 NYB 2 APPROVAL OF THE NEW YORK COMMUNITY BANCORP, INC. 2 MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/7/2012 NYB 3 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NEW YORK COMMUNITY BANCORP,L INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/7/2012 NYB 4 A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SH AGAINST FOR CHICO'S FAS, INC. 6/21/2012 CHS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHICO'S FAS, INC. 6/21/2012 CHS 2 PROPOSAL TO APPROVE THE CHICO'S FAS, INC. 2 MGMT FOR FOR CHICO'S FAS, INC. 6/21/2012 CHS 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT CERTIFIED ACCOUNTAINTS MGMT FOR FOR CHICO'S FAS, INC. 6/21/2012 CHS 4 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION MGMT FOR FOR ENNIS, INC. 6/28/2012 EBF 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ENNIS, INC. 6/28/2012 EBF 2 RATIFICATION OF GRANT THORTON LLP AS OUR REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. MGMT FOR FOR ENNIS, INC. 6/28/2012 EBF 3 TO APPROVE A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR ENNIS, INC. 6/28/2012 EBF 4 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BERFORE THE MEETING MGMT FOR FOR BERWYN CORNERSTONE FUND Proxy Voting Report 01-Jul-2011 to 30-Jun-2012 Meeting Agenda Mgt or SH Mgt Fund Company Name Date Ticker CUSIP Item # Agenda Item Description Proposal Rec Vote TIDEWATER INC. 7/14/2011 TDW 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR TIDEWATER INC. 7/14/2011 TDW 2 SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR TIDEWATER INC. 7/14/2011 TDW 3 FREQUENCY VOTE- AN ADVISORY VOTE ON HOW OFTEN THE COMPANY SHOULD HOLD THE SAY ON PAY VOTE MGMT 1YR 3YR TIDEWATER INC. 7/14/2011 TDW 4 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2012 MGMT FOR FOR DELL INC. 7/15/2011 DELL 24702R101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR DELL INC. 7/15/2011 DELL 24702R101 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL 2012 MGMT FOR FOR DELL INC. 7/15/2011 DELL 24702R101 3 APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT MGMT FOR FOR DELL INC. 7/15/2011 DELL 24702R101 4 ADVISORY VOTE ON WHETHER FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION SHOULD OCCUR EVERY 1 YEAR, EVERY 2 YEARS OR EVERY 3 YEARS MGMT 1YR 3YR DELL INC. 7/15/2011 DELL 24702R101 5 STOCKHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN SH AGAINST FOR DELL INC. 7/15/2011 DELL 24702R101 6 STOCKHOLDER PROPOSAL ON STOCKHOLDER ACTION BY WRITTEN CONSENT SH AGAINST FOR DELL INC. 7/15/2011 DELL 24702R101 7 STOCKHOLDER PROPOSAL ON DECLARATION OF DIVIDENDS SH AGAINST AGAINST MICROSOFT CORPORATION 11/15/2011 MSFT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR MICROSOFT CORPORATION 11/15/2011 MSFT 2 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR MICROSOFT CORPORATION 11/15/2011 MSFT 3 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT 1YR 3YR MICROSOFT CORPORATION 11/15/2011 MSFT 4 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT AUDITOR MGMT FOR FOR MICROSOFT CORPORATION 11/15/2011 MSFT 5 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY SH AGAINST AGAINST SYSCO CORPORATION 11/16/2011 SYY 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SYSCO CORPORATION 11/16/2011 SYY 2 TO APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO CO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING COMPENSATION DISCUSSION & ANALYSIS, COMPENSATION TABLES & NARRATIVE DISCUSSION MGMT FOR FOR SYSCO CORPORATION 11/16/2011 SYY 3 TO RECOMMEND, BY NON-BINDING VOTE, FREQUENCY WITH WHICH SYSCO WILL CONDUCT STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR SYSCO CORPORATION 11/16/2011 SYY 4 TO APPROVE AN AMENDMENT TO CO'S BYLAWS TO IMPLEMENT A STAGGERED DECLASSIFICATION OF THE BOARD OF DIRECTORS OVER A THREE-YEAR PERIOD BEGINNING WITH ELECTION OF CLASS II DIRECTORS FOR A ONE-YEAR TERM AT CO'S 2 MGMT FOR AGAINST SYSCO CORPORATION 11/16/2011 SYY 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS CO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2012 MGMT FOR FOR THOR INDUSTRIES, INC. 12/13/2011 THO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THOR INDUSTRIES, INC. 12/13/2011 THO 2 PROPOSAL TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR 2012 MGMT FOR FOR THOR INDUSTRIES, INC. 12/13/2011 THO 3 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR THOR INDUSTRIES, INC. 12/13/2011 THO 4 SAY ON PAY FREQUENCY - ADVISORY VOTE ON FREQUENCY OF STOCKHOLDER VOTE TO APPROVE OUR EXECUTIVE COMPENSATION MGMT 1YR 3YR JACOBS ENGINEERING GROUP INC. 1/26/2012 JEC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JACOBS ENGINEERING GROUP INC. 1/26/2012 JEC 2 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR JACOBS ENGINEERING GROUP INC. 1/26/2012 JEC 3 TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE EXECUTIVE COMPENSATION MGMT FOR FOR JACOBS ENGINEERING GROUP INC. 1/26/2012 JEC 4 TO APPROVE THE AMENDMENT & RESTATEMENT OF THE 1 MGMT FOR FOR THE WALT DISNEY COMPANY 3/13/2012 DIS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE WALT DISNEY COMPANY 3/13/2012 DIS 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S REGISTERED ACCOUNTANTS FOR 2012 MGMT FOR FOR THE WALT DISNEY COMPANY 3/13/2012 DIS 3 TO APPROVE AN AMENDMENT TO THE 2 MGMT FOR FOR THE WALT DISNEY COMPANY 3/13/2012 DIS 4 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1A ELECTION OF M.L.ANDREESSEN MGMT FOR AGAINST HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1B ELECTION OF S. BANERJI MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1C ELECTION OF R.L.GUPTA MGMT FOR AGAINST HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1D ELECTION OF J.H.HAMMERGREN MGMT FOR AGAINST HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1E ELECTION OF R.J.LANE MGMT FOR AGAINST HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1F ELECTION OF A.M.LIVERMORE MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1G ELECTION OF G.M.REINER MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1H ELECTION OF P.F.RUSSO MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1I ELECTION OF G.K.THOMPSON MGMT FOR AGAINST HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1J ELECTION OF M.C.WHITMAN MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 1K ELECTION OF R.V. WHITWORTH MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCT. 31, 2012 MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/21/2012 HPQ 4 STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" SH AGAINST AGAINST THE BANK OF NEW YORK MELLON CORPORATION 4/10/2012 BK 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE BANK OF NEW YORK MELLON CORPORATION 4/10/2012 BK 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR THE BANK OF NEW YORK MELLON CORPORATION 4/10/2012 BK 3 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR THE BANK OF NEW YORK MELLON CORPORATION 4/10/2012 BK 4 STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF A POLICY RELATED TO AN INDEPENDENT CHAIRMAN SH AGAINST FOR THE BANK OF NEW YORK MELLON CORPORATION 4/10/2012 BK 5 STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING SH AGAINST FOR WELLS FARGO & COMPANY 4/24/2012 WFC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR WELLS FARGO & COMPANY 4/24/2012 WFC 2 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVES' COMPENSATION MGMT FOR FOR WELLS FARGO & COMPANY 4/24/2012 WFC 3 PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2012 MGMT FOR FOR WELLS FARGO & COMPANY 4/24/2012 WFC 4 STOCKHOLDER PROPOSAL REGARDING ADOPTION OF POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN SH AGAINST FOR WELLS FARGO & COMPANY 4/24/2012 WFC 5 STOCKHOLDER PROPOSAL TO PROVIDE CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS SH AGAINST FOR WELLS FARGO & COMPANY 4/24/2012 WFC 6 STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S BY-LAWS TO ALLOW STOCKHOLDERS TO NOMINATE DIRECTOR CANDIDATES FOR INCLUSION IN THE COMPANY'S PROXY MATERIALS SH AGAINST AGAINST WELLS FARGO & COMPANY 4/24/2012 WFC 7 STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION & REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS SH AGAINST AGAINST INTERNATIONAL BUSINESS MACHINES CORP 4/24/2012 IBM 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTERNATIONAL BUSINESS MACHINES CORP 4/24/2012 IBM 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR INTERNATIONAL BUSINESS MACHINES CORP 4/24/2012 IBM 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR INTERNATIONAL BUSINESS MACHINES CORP 4/24/2012 IBM 4 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING SH AGAINST FOR INTERNATIONAL BUSINESS MACHINES CORP 4/24/2012 IBM 5 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS-TRADE ASSOCIATIONS POLICY SH AGAINST AGAINST INTERNATIONAL BUSINESS MACHINES CORP 4/24/2012 IBM 6 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES & PRACTICES SH AGAINST AGAINST PFIZER INC. 4/26/2012 PFE 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR PFIZER INC. 4/26/2012 PFE 2 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 201 MGMT FOR FOR PFIZER INC. 4/26/2012 PFE 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR PFIZER INC. 4/26/2012 PFE 4 SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS SH AGAINST AGAINST PFIZER INC. 4/26/2012 PFE 5 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT SH AGAINST AGAINST PFIZER INC. 4/26/2012 PFE 6 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS SH AGAINST AGAINST PFIZER INC. 4/26/2012 PFE 7 SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON DIRECTOR PAY SH AGAINST AGAINST LINCOLN ELECTRIC HOLDINGS, INC. 4/26/2012 LECO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR LINCOLN ELECTRIC HOLDINGS, INC. 4/26/2012 LECO 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR LINCOLN ELECTRIC HOLDINGS, INC. 4/26/2012 LECO 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR LINCOLN ELECTRIC HOLDINGS, INC. 4/26/2012 LECO 4 TO RE-APPROVE THE PERFORMANCE MEASURES UNDER OUR 2 MGMT FOR FOR JOHNSON & JOHNSON 4/26/2012 JNJ 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JOHNSON & JOHNSON 4/26/2012 JNJ 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR JOHNSON & JOHNSON 4/26/2012 JNJ 3 APPROVAL OF THE COMPANY'S 2012 LONG-TERM INCENTIVE PLAN MGMT FOR FOR JOHNSON & JOHNSON 4/26/2012 JNJ 4 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012 MGMT FOR FOR JOHNSON & JOHNSON 4/26/2012 JNJ 5 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN SH AGAINST FOR JOHNSON & JOHNSON 4/26/2012 JNJ 6 SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS SH AGAINST AGAINST JOHNSON & JOHNSON 4/26/2012 JNJ 7 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING SH AGAINST AGAINST ABBOTT LABORATORIES 4/27/2012 ABT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ABBOTT LABORATORIES 4/27/2012 ABT 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MGMT FOR FOR ABBOTT LABORATORIES 4/27/2012 ABT 3 SAY ON PAY- AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR ABBOTT LABORATORIES 4/27/2012 ABT 4 SHAREHOLDER PROPOSAL- TRANSPARENCY IN ANIMAL RESEARCH SH AGAINST AGAINST ABBOTT LABORATORIES 4/27/2012 ABT 5 SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE SH AGAINST AGAINST ABBOTT LABORATORIES 4/27/2012 ABT 6 SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIR SH AGAINST FOR ABBOTT LABORATORIES 4/27/2012 ABT 7 SHAREHOLDER PROPOSAL - TAX GROSS-UPS SH AGAINST FOR ABBOTT LABORATORIES 4/27/2012 ABT 8 SHAREHOLDER PROPOSAL - EQUITY RETENTION AND HEDGING SH AGAINST AGAINST ABBOTT LABORATORIES 4/27/2012 ABT 9 SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION SH AGAINST FOR ABBOTT LABORATORIES 4/27/2012 ABT 10 SHAREHOLDER PROPOSAL - BAN ACCELERATED VESTING OF AWARDS UPON A CHANGE IN CONTROL SH AGAINST AGAINST GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 1 TO RECEIVE & ADOPT THE DIRECTOR'S REPORT AND THE FINANCIAL STATEMENTS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 2 TO APPROVE THE REMUNERATION REPORT MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 3-16 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 17 TO RE-APPOINT AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 18 TO DETERMINE REMUNERATION OF AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 19 TO AUTHORISE THE COMPANY & ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL OGRANISATIONS AND INCUR POLITICAL EXPENDITURE MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 20 TO AUTHORISE ALLOTMENT OF SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 21 TO DISAPPLY PRE-EMPTION RIGHTS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 22 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 23 TO AUTHORISE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 24 TO AUTHORISE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 25 TO RENEW THE GSK SHARESAVE PLAN MGMT FOR FOR GLAXOSMITHKLINE PLC 5/3/2012 GSK 37733W105 26 TO RENEW THE GSK SHAREREWARD PLAN MGMT FOR FOR KIMBERLY-CLARK CORPORATION 5/3/2012 KMB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION 5/3/2012 KMB 2 RATIFICATION OF AUDITORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION 5/3/2012 KMB 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 2 RATIFY THE INDEPENDENT AUDITOR MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 4 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION- ARTICLE SEVENTH (FAIR PRICE PROTECTION) MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 5 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION- ARTICLE EIGHTH (DIRECTOR ELECTIONS) MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 6 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION- ARTICLE EIGHTH (REMOVAL OF DIRECTORS) MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 7 PHASE OUT THE CLASSIFIED BOARD BY APPROVING AMENDMENTS TO THE ARTICLES OF INCORPORATION MGMT FOR FOR ALCOA, INC. 5/4/2012 AA 8 PERMIT SHAREHOLDER ACTION BY WRITTEN CONSENT BY APPROVING AMENDMENTS TO THE ARTICLES OF INCORPORATION & BY-LAWS MGMT FOR FOR ITRON, INC. 5/4/2012 ITRI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ITRON, INC. 5/4/2012 ITRI 2 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION MGMT FOR FOR ITRON, INC. 5/4/2012 ITRI 3 PROPOSAL TO APPROVE THE ITRON 2 MGMT FOR FOR ITRON, INC. 5/4/2012 ITRI 4 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2012 MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S REGISTERED ACCOUNTING FIRM MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 4 TO APPROVE THE 2012 AMENDED & RESTATED GENERAL EMPLOYEES STOCK PURCHASE PLAN MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 5 TO APPROVE THE AMENDED 2 MGMT FOR FOR 3M COMPANY 5/8/2012 MMM 88579Y101 6 STOCKHOLDER PROPOSAL ON LOBBYING SH AGAINST AGAINST 3M COMPANY 5/8/2012 MMM 88579Y101 7 STOCKHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS SH AGAINST AGAINST 3M COMPANY 5/8/2012 MMM 88579Y101 8 STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN SH AGAINST FOR THE DUN & BRADSTREET CORPORATION 5/9/2012 DNB 26483E100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/9/2012 DNB 26483E100 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTING FIRM FOR 2012 MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/9/2012 DNB 26483E100 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/9/2012 DNB 26483E100 4 APPROVE AMENDMENTS TO THE AMENDED & RESTATED CERTIFICATE OF INCORPORATION & FOURTH AMENDED & RESTATED BY-LAWS TO PERMIT SHAREHOLDERS TO CALL SPECIAL MEETINGS MGMT FOR FOR NUCOR CORPORATION 5/10/2012 NUE 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NUCOR CORPORATION 5/10/2012 NUE 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR NUCOR CORPORATION 5/10/2012 NUE 3 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE SH AGAINST FOR GAP INC 5/15/2012 GPS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GAP INC 5/15/2012 GPS 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 2, 2013 MGMT FOR FOR GAP INC 5/15/2012 GPS 3 ADVISORY TO VOTE TO APPROVE THE OVERALL COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR GAP INC 5/15/2012 GPS 4 SHAREHOLDER PROPOSAL REGARDING ENDING TRADE PARTNERSHIP WITH SRI LANKA SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 4 POLITICAL NON-PARTISANSHIP SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 5 INDEPENDENT DIRECTOR AS CHAIRMAN SH AGAINST FOR JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 6 LOAN SERVICING SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 7 CORPORATE POLITICAL CONTRIBUTIONS REPORT SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 8 GENOCIDE-FREE INVESTING SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 9 SHAREHOLDER ACTION BY WRITTEN CONSENT SH AGAINST AGAINST JPMORGAN CHASE & CO. 5/15/2012 JPM 46625H100 10 STOCK RETENTION SH AGAINST AGAINST INTEL CORPORATION 5/17/2012 INTC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTEL CORPORATION 5/17/2012 INTC 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR MGMT FOR FOR INTEL CORPORATION 5/17/2012 INTC 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR INTEL CORPORATION 5/17/2012 INTC 4 WHETHER TO HOLD AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS SH AGAINST AGAINST FORD MOTOR COMPANY 5/20/2012 F 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR FORD MOTOR COMPANY 5/20/2012 F 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR FORD MOTOR COMPANY 5/20/2012 F 3 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR FORD MOTOR COMPANY 5/20/2012 F 4 RELATING TO CUMULATIVE VOTING FOR THE ELECTION DIRECTORS SH AGAINST FOR FORD MOTOR COMPANY 5/20/2012 F 5 RELATING TO CONSIDERATION OF A RECAPTITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE SH AGAINST FOR FORD MOTOR COMPANY 5/20/2012 F 6 RELATING TO ALLOWING HOLDERS OF 10% OUTSTANDING COMMON STOCK TO CALL SPECIAL MEEETINGS OF SHAREHOLDERS SH AGAINST AGAINST HCC INSURANCE HOLDINGS, INC. 5/23/2012 HCC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HCC INSURANCE HOLDINGS, INC. 5/23/2012 HCC 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR HCC INSURANCE HOLDINGS, INC. 5/23/2012 HCC 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2012 MGMT FOR FOR UNUM GROUP ANNUAL MEETING 5/24/2012 UNM 91529Y106 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR UNUM GROUP ANNUAL MEETING 5/24/2012 UNM 91529Y106 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR UNUM GROUP ANNUAL MEETING 5/24/2012 UNM 91529Y106 3 TO APPROVE THE UNUM GROUP STOCK INCENTIVE PLAN OF 2012 MGMT FOR FOR UNUM GROUP ANNUAL MEETING 5/24/2012 UNM 91529Y106 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 MGMT FOR FOR CHEVRON CORPORATION 5/30/2012 CVX 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHEVRON CORPORATION 5/30/2012 CVX 2 RATIFICATION OF APPOINTMNET OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR CHEVRON CORPORATION 5/30/2012 CVX 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR CHEVRON CORPORATION 5/30/2012 CVX 4 EXCLUSIVE FORUM PROVISIONS SH AGAINST AGAINST CHEVRON CORPORATION 5/30/2012 CVX 5 INDEPENDENT CHAIRMAN SH AGAINST FOR CHEVRON CORPORATION 5/30/2012 CVX 6 LOBBYING DISCLOSURE SH AGAINST AGAINST CHEVRON CORPORATION 5/30/2012 CVX 7 COUNTRY SELECTION GUIDELINES SH AGAINST AGAINST CHEVRON CORPORATION 5/30/2012 CVX 8 HYDRAULIC FRACTURING SH AGAINST AGAINST CHEVRON CORPORATION 5/30/2012 CVX 9 ACCIDENT RISK OVERSIGHT SH AGAINST AGAINST CHEVRON CORPORATION 5/30/2012 CVX 10 SPECIAL MEETINGS SH AGAINST AGAINST CHEVRON CORPORATION 5/30/2012 CVX 11 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE SH AGAINST AGAINST LOWE'S COMPANIES, INC. 6/1/2012 LOW 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR LOWE'S COMPANIES, INC. 6/1/2012 LOW 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012 MGMT FOR FOR LOWE'S COMPANIES, INC. 6/1/2012 LOW 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR LOWE'S COMPANIES, INC. 6/1/2012 LOW 4 APPROVAL OF AN AMENDMENT TO THE LOWE'S COMPANIES EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR LOWE'S COMPANIES, INC. 6/1/2012 LOW 5 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING SH AGAINST AGAINST LOWE'S COMPANIES, INC. 6/1/2012 LOW 6 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. SH AGAINST AGAINST LOWE'S COMPANIES, INC. 6/1/2012 LOW 7 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION REQUIREMENTS SH AGAINST AGAINST NEW YORK COMMUNITY BANCORP, INC. 6/7/2012 NYB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/7/2012 NYB 2 APPROVAL OF THE NEW YORK COMMUNITY BANCORP, INC. 2 MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/7/2012 NYB 3 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NEW YORK COMMUNITY BANCORP,L INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/7/2012 NYB 4 A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SH AGAINST FOR CHICO'S FAS, INC. 6/21/2012 CHS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHICO'S FAS, INC. 6/21/2012 CHS 2 PROPOSAL TO APPROVE THE CHICO'S FAS, INC. 2 MGMT FOR FOR CHICO'S FAS, INC. 6/21/2012 CHS 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT CERTIFIED ACCOUNTAINTS MGMT FOR FOR CHICO'S FAS, INC. 6/21/2012 CHS 4 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION MGMT FOR FOR BEST BUY CO., INC. 6/21/2012 BBY 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR BEST BUY CO., INC. 6/21/2012 BBY 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013 MGMT FOR FOR BEST BUY CO., INC. 6/21/2012 BBY 3 TO CONDUCT AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR BEST BUY CO., INC. 6/21/2012 BBY 4 TO APPROVE AN INCREASE IN THE AVAILABLE NUMBER OF SHARES UNDER THE BEST BUY CO., INC. 2 MGMT FOR FOR BEST BUY CO., INC. 6/21/2012 BBY 5 TO VOTE ON A SHAREHOLDER PROPOSAL RECOMMENDING DECLASSIFICATION OF OUR BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING SH FOR FOR
